 632DECISIONSOF NATIONALLABOR RELATIONS BOARDHuber & Huber Motor Express, Division of Smith'sTransfer Corporation and Fred H.Neistat. Case14-CA-4164September 28, 1967DECISIONAND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn July 12, 1967, Trial Examiner Samuel M.Singer issued his Decision in the above-entitledcase, finding that the Respondent had engaged incertain unfair labor practices within the meaning ofthe National Labor Relations Act, as amended, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He furtherfound that the Respondent had not engaged in cer-tain other unfair labor practices alleged in the com-plaint and recommended that such allegations bedismissed.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Trial Ex-aminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders thhat the Respondent, Huber & Huber MotorExpress, Division of Smith's Transfer Corporation,St. Louis, Missouri, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSAMUEL M SINGER, Trial Examiner. This case washeard before me at St. Louis, Missouri, on March 14through 16, 1967, pursuant to a charge filed on December5, 1966, and a complaint issued on January 31, 1967. Thecomplaint alleged that Respondent violated Section8(a)(1) of the National Labor Relations Act. Respondentdenied commission of the unfair labor practices charged.All the parties appeared and were afforded full opportuni-ty to be heard and to examine and cross-examine wit-nesses. Briefs were received from General Counsel andRespondent.Upon the entire record,' the briefs, and my observationof the witnesses, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENT; THE LABOR ORGANIZA-TIONS INVOLVEDRespondent, a Missouri corporation, with its principaloffice and place of business in St. Louis, Missouri, pro-vides and performs cartage and related services. Duringthe representative year 1966, it provided services valuedin excess of $500,000, of which over $50,000 worth wereperformed in, and for enterprises located in States otherthan Missouri. I find that at all material times Respondenthas been and is engaged in commerce within the meaningof the Act.Highway and City Freight Drivers, Dockmen andHelpers, Local 600, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (herein called the Union or Local600), and Local Union No. 1, International Brotherhoodof ElectricalWorkers, (herein called IBEW or Local 1)are labor organizations within the meaning of the Act.11.THE UNFAIR LABOR PRACTICESA The IssuesThe issues in this case are whether Respondent vio-lated Section 8(a)(1) of the Act by interrogating, threaten-ing, and physically assaulting the Charging Party (Nei-stat) because of its belief that Neistat had telephoned theIBEW concerning a nonunion electrical contractor work-ing at Respondent's facility; by insisting and requiringNeistat to complete an "accident" report for injuriessustained through the assault; and by discharging himbecause of his refusal to file such reportB.Neistat's November 23 Telephone CallforApprovalof a Damaged Freight Notation; the Questioning ofNeistat Concerning His Alleged Contact With IBEWNeistat, a city driver hired on June 1, 1965, lastworked for the Company on November 28, 1966, andwas formally discharged on December 15, 1966.2 He wastheUnion shop steward during the events here inquestion. A collective agreement governed the relationsbetween Respondent and the UnionAround 2:30 p.m., November 23, Neistat delivered sixhot water heaters to Baldwin Gas Products Company.Upon the customer's insistence on a "notation" that thefreightwas damaged, Neistat telephoned Respondent'soffice and requested Lou Hall, the OS & D (overage,shortage, and damage) clerk to authorize such notation.The nature of the notation authorized is in dispute.Neistat testified that Hall approved a notation com-posed and typewritten by the customer, which he read offon the telephone, to the effect that the heaters "have sidesand tops dented and crushed. Cartons are torn and are allTranscript corrected by my order, on notice, dated June 9, 19672Unless otherwise specified, subsequent date references are to theperiod November 1966-January 1967167 NLRB No. 87 HUBER & HUBER MOTOR EXPRESS633looseHeaters are good only for salvage." On the otherhand, Hall testified that she dictated and approved thefollowing notation: "Cartons in bad order, possibledamage, subject to our inspection." She denied that Net-stat read off the customer's proposed notation and statedthat, as a matter of fact, she had no authority to approve"any notation that certain goods were only good forsalvage."Icredit the testimony of Mrs. Hall, who impressed meas a credible witness. Furthermore, it is difficult for me tobelieve that Hall, a clerk, would have taken upon herselfto give the customer what in effect was tantamount to acarteblanchevaluationof the damaged freight.3Moreover, Neistat admitted that Hall "usually" did in-struct him "what to put on the slip [the freight bill]"when he called in to report damaged freight.At the end of her telephone tall; with Neistat, Hallstated that Terminal Manager Morrow wished to speakwith him. Morrow asked Neistat "what business [he] hadin contacting the Electrical Workers Union [IBE, LocalI]."Neistat testified that when he disclaimed anyknowledge about the matter, Morrow said that an IBEWrepresentative had called him, threatening to picketRespondent unless it "removed"a nonunionelectricalcontractor (Laverty) working on Respondent's premises;that after Neistat insisted that he had not contactedIBEW, Morrow inquired what Neistat would do if apicket line were placed around company premises; thathe responded by asking whether the Company "wouldpay for the damage. . done to [his] body if [he] was tocross this picket line"; and that when Morrow indicateditwould not, Neistat said, "Well, there's your answer."Morrow testified that he had hired Laverty for electri-cal work, unaware that he was anonunioncontractor, andthatLavertyworked on the premises from aroundNovember 25 or 28. He further testified that after receiv-ing IBEW's November 23 telephone call, he became"worried" and "alarmed" about a picket line and con-tacted Campbell, manager and secretary of the MotorCarriers Council who handles Respondent's labor rela-tions, for advice. Campbell assured him that IBEW"could only put up an informational picket line." Laterthe same day, Morrow made "a passing comment" toseveral dockhands that "we might have pickets downhere on account we were trying to improve the situation,"i.e , work facilities.When one of the men said that "noneof us guys called" IBEW and that only "a couple of peo-plearound here" could have done that, Morrow"narrow[ed] it down to" Neistat or another driver,Cheatham."Morrow admitted that when he later spoke with Neistaton the telephone (after Hall and Neistat conversed aboutthe freight "salvage" notation), he asked Neistat why hereported him to IBEW. According to Morrow, Neistatadmitted that he had made the call, stating, "I am going tocause you all of the problems I can ... You won'tcooperate with me or the union,"an apparent referenceto Morrow's refusal to reinstate Cheatham(supra,fn. 4).sMorrow then calledback Campbelland identified Neistatas the culprit.Campbell advised Morrow to send Neistata warning letter for violating article 20 of the collectiveagreement dealing with"union membership cooperationwith the Company."6As hereafternoted,Morrow sentsuch "warning letter" to Neistat 2days later (November25).C.The November 23 Meeting, Manager Morrow'sFurther Questioning of Neistat Concerning His AllegedIBEW Contract, the Altercation Between Morrow andNeistat1.The testimonyWhen Neistat returned to the terminal around 5 p m ,he turned in his bills to Hall who took one of themdirectly toMorrow's office. Immediately thereafterOperations Manager Fischer questioned Neistat about a$4.50 c.o.d. shipment for which Neistat, according toFischer, had failed to turn in the money Neistat toldFischer that if he "picked this moneyup, itwas inside thisoffice " At this point, Hall appeared and told Neistat thatMorrow wanted to see him in his office.' Neistat wentintoMorrow's office, accompanied by fellow driverFoster. Operations Manager Fischer also entered.Although the testimony as to what transpired in Mor-row's office is in large part undisputed, the sequence ofthe subjects discussed is in sharp conflict. The two majortopics of conversation were (1) Neistat's role in report-ing the presence of the nonunion electrical contractor oncompany premises, and (2) his responsibility for the"salvage" freight notation on the Baldwin Gas bill 8 Thesignificance in the order of events lies in the fact that thelast item of discussion aroused emotional feelings, led toa "scuffle," and, according to General Counsel, to an as-sault upon Neistat. Neistat's claimed injuries promptedMorrow to demand that Neistat fill out an "accident" or"personal injury" report, which Neistat refused to do.Morrow thereupon discharged himNeistat and Foster testified that the last item discussedconcerned Neistat's alleged telephone call to IBEW whileMorrow and Fischer testified that the last such item con-cerned the freight bill.Mrs.Hallwas not presentthroughout themeeting, but, as we shall see, hertestimony is a major factor in the credibility resolution.a.NeistatNeistat testified that Hall was already present when heentered Morrow's office. Morrow opened the discussionby asking "What was the idea of you giving [BaldwinGas] this kind of a notation," pointingout that he in ef-fect gave the customer "a blank check" in fixing the9The record shows that the total value of the shipment was $600 to$700, that later in the afternoon, as soon as he learned of the notation,Company Manager Morrow dispatched a salesman to check on the extentof the damage,and that the customer was ultimately credited only $162 astotal damage"Around 8 30 a in on the same day (November 23), Morrow turneddown Neistat'sappeal (in his capacity as shop steward) to reinstateCheatham whom Morrow previously fired Morrow testified that Neistat"was disappointedbut there was nothing out of line"SAs previously noted, Neistat denied telling Morrow that it was he whoreported him to I BEW6Art 20 provides that "The Union, as well as the members thereof,agree at all times as fully as it may be within their power, to further the in-terests of the Trucking Industry and of the Employer "7The above finding as to how Neistat was summoned into the office isbased on Hall's testimony I do nct credit Neistat's testimony that Mor-row personally directed him to enter"While Morrow and Fischer testified that the $4 50 c o d bill(supra)was one of the matters taken up-in fact the first item of discussion -Nem-stat denied that that question came up at that meeting General Counsel'switness Foster at one point testified that "the first thing"discussed wasthe c o d bill, but at a later point denied that it was discussed at all 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDamount of damage. Neistat said that Mrs. Hall gave him"the O.K " After stating that "this notation shouldn'thave been given," Morrow called in a salesman (Shields)and directed him to take the matter up with Baldwin Gas.Shields then left and Morrow turned to the IBEW contactabout which he spoke to Neistat earlier in the day on thetelephone.Morrow asked Neistat why he "went to theElectricalWorkers Union." As in his earlier telephoneconversation,Neistat denied the accusation.Morrowread off article 20 of the collective agreement providingfor union cooperation in furthering the employer's "in-terests"and said that Neistat was "going to get a warningletter, possibly a discharge" pursuant to that article. Nei-stat replied that he "better be right," suggesting that he"find the right party that contacted" IBEW. Morrow alsorepeated his earlier telephone question as to whether Nei-stat would cross an IBEW picket line and, as before, Nei-stat answered that he would do so only if the Companyagreed to compensate him for possible injuries. WhenMorrow again mentioned the warning letter, Neistat an-swered that he "could send [him] all the warning letterson this" and that he "would fight him" on the matter."The argument got a little loud" and Morrow ordered himout of the room with abusive language. Neistat admittedthat he, too, "raised" his voice and "might have" usedsimilar language.Neistat further testified that as he approached the door,Morrow continued to make abusive remarks, draggedNeistat down a hallway approximately 10 feet longthrough a door leading to an outside porchway, and hadNeistat hanging over a porch railing with his hands onNeistat's throat.At this point, Operations ManagerFischer broke the two apart, stating "That's enough ofthis."9b.FosterFoster corroborated Neistat on the sequence of theconversation, the substance of discussion, and Morrow's"attack" on Neistat following on the heels of the argu-ment regarding Neistat's alleged contact with IBEW. Heindicated, however, that he could not remember "thewhole conversation" on the latter subject and `justknow[s] parts of the discussion that led to Neistat's evic-tion from the office. He "believe [d]" that both Morrowand Neistat were "pretty heated" and that both used cusswords. At one point in cross-examination he admittedthat it was "a possibility" that the "argument over thedamaged freight," as well as over the electrical contrac-tor, caused Neistat "to get loud and boisterous."c.Morrowcause you all the problems I can." Morrow replied that he"was sorry he felt that way and did he know he violatedan article of the contract." Neistat said he did not.According to Morrow, after "we got the other twoproblems out of the way, and I told Fred I was going tosend him a warning letter on the Electrical WorkersUnion, then we got to what I was really concerned about,this delivery with this notation." When Neistat stated thatHall authorized the notation he had given to thecustomer, he motioned to Hall, who was in the outeroffice,1° to come in. Hall joined the group, denied that shehad approved the notation in question, and stated that sheauthorized a different one(supra),11Morrow thentelephoned Regna, the dockhand who loaded the freightonto Neistat's truck, who told him that "the condition ofthe merchandise wasn't in nearly as bad a state as thenotation [Neistat] gave the customer would indicate."He accordingly directed Shields, the salesman who was"standing by" his desk, to drive out to the customer "andinspect this merchandise because we will be in serioustrouble.ifthisnotationholds up."12He alsotelephoned the customer to await Shields' arrival.Morrow further testified that his argument with Neistatbegan after he completed his phone call to Regna. Ad-dressing himself to Neistat, Morrow said that "somethingwasn't right here, I wasn't getting the right information,because Regna said that the merchandise wasn't as bad asall that...." Morrow went on to say that the merchan-disewas better than "good only for salvage" which"would leave us wide open, it was like giving a customera blank check." According to Morrow, Neistat got allexcited and said "You aren't going to pull the`same crapon me that you did on Cheatham." Morrow replied thathe wasn't "trying to pull anything on anybody, I am justtrying to find out what happened here, and I don't evenhave the authority to give a customer a notation of thisorder." Morrow testified that when he persistedin gettingan explanation why Neistat had given the "salvage" nota-tion,Neistat got up, walked over to his desk, shook hisfinger at him and shouted and cursed; he then requestedNeistat to leave, saying, "we aren't getting anywhere withthis type of attitude"; Neistat refused to leave and"shouted more" obscence language; when he repeated hisrequest that Neistat "get out of the office," Neistat "juststood there yelling"; he directed Neistat to leave for thethird time, saying he did not wish "to talk to [him] aboutitany more"; and when Neistat still refused to comply, hegot hold of him, pushed him out of the door, "grabbed"him around the arms, and dragged him out to the porch,holding him against the railing. At this point OperationsManager Fischer intervened, saying, "that's enough, cooldown."Morrow testified that after a brief discussion on the$4.50 c.o.d. shortage he turned to Neistat and said, "Fred,Iwant to know more about why you called the ElectricalWorkers Union." Neistat replied "Like I told you before,you won't cooperate with us, we are going, I am going to4Morrow is about 6 feet 2 inches tall, weighs 234 pounds, and is 29years old Neistat is 5 feet 5 inches, weighs 140 pounds, and is 27 years ofage10Hall's desk is in the large office area outside Morrow's office Shecan look into Morrow's office through a glass window in the wall separat-ing the two offices but cannot see anyone in Morrow's office unless the in-dividual and she are in standing position11Morrow testified that Hall had shown him the delivery receipt Nei-stat had brought back immediately after Neistat returned,and that Hall atd.FischerOperationsManager Fischer generally corroboratedMorrow's version of the November 23 interview, includ-ing as to the alleged sequence of events. Like Morrow, hethat time pointed out that she had not authorized that notation but one shehad dictated to Neistat on the telephone According to Morrow, he firstlearned of the damaged freight earlier in the afternoon when the customerhimself asked for an inspection,but decided against sending out asalesman to do that that afternoon because no salesman was availableuntil 4 30 p in., and this was the day before Thanksgiving'Z It was on the basis of this inspection that Respondent"ultimately"paid out, as previously noted (fn 3), $162 as opposed to the $600 or $700for whi^hitmight have been liable as salvage HUBER & HUBER MOTOR EXPRESS635testified that the "last thing discussed" was the "bill oflading"; and that "things started to get ... a little bithotter" in the discussion of the damaged freight notationjust after Neistat remarked that "Morrow wasn't going torailroad him like he did Mr. Cheatham." Neistat con-tinued to be "loud and antagonistic" and Morrow said"We are getting no where.... This meeting is ended, letus just get out of the office." After further shouting in foullanguageNeistat shook his finger at Morrow. Morrowagain directed Neistat to leave, but without avail. Finally,Morrow got up and "escort[ed] Mr. Neistat out [of theoffice]with his hand on his back." Morrow "then justgrabbed him around the chest or back and shoved him onout, pushed him down the corridor toward the outerdoor" onto the outside porch whe-e Morrow had Neistatlean a "little bit" against the railing, until he (Fischer)asked the two to "cool down."e.Mrs. Hall and PrinceHall, a company witness, testified that it was she whosummoned Neistat to Morrow's office at Morrow'sdirection; "after going into the office" Morrow askedNeistat "why he gave this [salvage] type of notation";Neistat responded, "You can't pull this stuff on me likeyou did Cheatham"; the men then "discussed" the nota-tion further; that Morrow directed Shields to inspect theshipment and telephoned the customer (Baldwin GAS) toawait his arrival; and she thereafter left to answer a phonecall.Hall did not witness and could not testify as to whatled to the scuffle between Morrow and Neistat, althoughshe heard "loud talking" and Neistat's voice before Mor-row escorted Neistat out of the office. She was typing atthe time the door was opened and Morrow was "leading"Neistat to the front door.Prince, another company witness, corroborated por-tionsof Morrow's testimony. Prince, a clerk whose deskisoutsideMorrow's office facing the office window,testified that he saw Neistat shake his finger at Morrowand that he heard both Neistat's and Morrow's loud vo-ices through the closed window, including Morrow'srequest that Neistat leave "because he was gettingloud." 132.CredibilityresolutionAs already noted, much of the testimony as to the na-ture of the discussion in Morrow's office is undisputed.Thus, there is no question that the two major items ofdiscussion were the "salvage" freight notation signed byNeistat and Neistat's alleged report to IBEW that a non-unionelectrical contractor was working on companypremises.Morrow admittedly questioned Neistat con-cerning his contacting IBEW and, believing that Neistatwas the culprit (despite Neistat's denials), warned that hewould be disciplined therefor. Nor is there any disputethat the meeting ended in a loud argument and scuffle andthatMorrow forcibly evicted Neistat from his office anddragged him onto the outside porch. The major disputeditems are (1) the sequence of items discussed, i.e.,whether the electrical contractor matter or the freight billpreceded the fracas; and (2) whether the forcible evictionwas provoked by Neistat's refusal to comply with Mor-row's direction that he leave his office.I do not credit Morrow's testimony that the last item ofdiscussion at the November 23 meeting was the salvagenotation. I find, as Neistat testified, that the discussionleading to the scuffle was the dispute over the nonunionelectrical contractor.Morrow admitted that he was "really upset about this[freight] notation." He took swift and effective steps torectify what he regarded to be a gross and costly error onthe part of Neistat. He summoned Neistat to his office assoon as Hall called the notation to his attention,telephoned the dockhand (Regna) to check on the condi-tion of the freight, directed one of his salesmen (Shields)to personally inspect and appraise the damage, and ar-ranged with the customer to await the salesman's arrival.In these circumstances, it is hard to believe that an in-dividual, so perturbed about and absorbed with the freightnotation, would have calmly turned to the minor subjectof a $4.50 c.o.d. shortage, or even to the more importantIBEW telephone call on a nonunion contractor, whenNeistat entered his office. Furthermore, the testimony ofHall, whom I already credited with respect to other mat-ters, confirms Neistat's, not Morrow's, version of theorder of events, including the fact that the notationdiscussion preceded the electrical contractor discussion.Although she confirmed Morrow's testimony that it wasin the freight discussion that Neistat remarked that Mor-row "can't pull this stuff on me like you did Cheatham,"her testimony indicates that this remark did not im-mediately lead to the "scuffle," as Morrow indicated.Hall remained around while the two men continued todiscuss the matter, then left the office (to take a phonecall), and did not return, presumably because discussionon the notation - the only matter with which she was con-cerned - was near completion. It was not until some timelapse, and while typing at her desk, that she heard voicesinMorrow's office. The door then opened and the scufflecontinued.Ifind that on calling Neistat into Morrow's office todiscuss the damaged freight notation, Mrs. Hall remainedthere until the discussion on that subject was completedor near completion; Mrs. Hall returned to her desk anddid not return to the office because a matter with whichshewas no longer concerned was to be raised anddiscussed thereafter; and this new matter (Neistat's al-leged call to IBEW) which was then discussed led to theensuing altercation.On the other hand, I do not credit Neistat's testimonyto the extent it purports to indicate that he was entirelywithout fault and did nothing to provoke his physicaleviction fromMorrow's office.AlthoughMorrow'stestimony on this point is exaggerated, I am persuadedthat after the argument between Neistat and Morrowover the nonunion electrical contractor became tense andheated,Morrow asserted that he had enough of it andrequested Neistat to leave; that Neistat continued shout-ing back without leaving; and that it was only after Nei-stat's refusal to comply with Morrow's direction to leave,thatMorrow resorted to physical force. General Coun-sel'switness Foster admitted that Neistat was "prettyheated" and did "some cursing" in the latter part of themeeting. He also indicated that Morrow had "possibly"'3Although Prince indicated that he also heard a reference to heaters,dealt almost entirely with Morrow's "escorting" Neistat out of the office,his testimony on this point is vague and unreliable and I do not credit itcontributed little to the resolution of matters in conflictThe testimony of another company witness, Dispatcher Loomis, which 636DECISIONSOF NATIONALLABOR RELATIONS BOARDrequested "more than once" that Neistat leave thepremises. Other witnesses, including Hall, a credible wit-ness, heard Neistat's loud voice or shouting prior to theopening of the door and Neistat's removal.D.The Discharge of Neistat for Refusing to ComplyWith Respondent's Request to Complete an "Accident"or Personal Injury ReportIn the evening of November 23, Neistat went to-ahospital where he was examined and told to see his per-sonal physican. His physician had him hospitalized fromDecember 1 to 4. On December 9, the physician advisedhim that he "could go back to work, but to take it easy."In the meantime, on Friday morning, November 25(November 24wasThanksgivingDay),Neistattelephoned Company Dispatcher Cox that he would notbe at work, that he was trying to see his physician, andthat if he wanted to know why he was not working to askMorrow Morrow testified that on learning of Neistat'scall, he "realized that we were going to probably be in-volved in a compensation case" and contacted Campbell,theMotor Carrier Council official Campbell told himthat he "made a mistake touching the man" and Morrowadmitted that he "knew it." Campbell then advised him toobtain "an injury report" from Neistat. Morrow in-structed Hall to telephone Neistat for such report.When Neistat came to the terminal later that day topick up his check, Operations Manager Fischer askedhim to fill out an "accident report " Neistat refused, stat-ing "there was no accident on my part" and left. Afterdiscussing the matter with Campbell and calling the Com-pany's insurance carrier, Morrow sent Neistat a letter,noting that Neistat had refused "to fill out an accident orphysical injury report" for an alleged claim of "physicalinjury sustained while on Company property," advisinghim that article 16 of the collective agreement requiredhim to file such report,14 warning him that he was "noteligible" to return to work until it was completed, andrequesting him to make himself "available" for a physicialexamination by the company doctor "before returning towork." On the same day, Morrow sent him another letter.After referring to Neistat's morning telephone call that hewould not come in to work, Morrow stated, "This is awarning letter for failure to protect your work shift,without just cause.... Any further recurrence of asimilar nature will result in more disciplinary action, up toand including possible discharge." 15 In a third letter toNeistat on that day (November 23), Morrow wrote:This is a warning letter as set forth under Article 20of the Central States Area Local Cartage Supple-mental Agreement for the following offense.Under your own admission you called ElectricalWorkers Local No I on this company with regardsto using the Laverty's Electric Company, the ensuingis [sic ] that we have received a letter from Local No.1stating they are to picket our company.' bThis is a warning letter for not furthering the interestof this company.Any future recurrence of a similar nature will resultin more disciplinary action, up to and including possi-ble discharge 17Severaltimesthereafter(November 28 or 29,November 30, and December 9) Respondent requestedNeistat (verbally and in writing) to fill out an "accident"or personal injury report, indicating that he could returnto work if he completed such report. Neistat refused tocomply. When Neistat appeared at the terminal ready towork on December 12, he was again advised that he mustfirstfill out a report. Later that day UnionBusinessAgent Abboud and Neistat met with Morrow. Morrowtold Abboud that Neistat would be put to work if he filledout the report and submitted to a physical examination.Abboud asserted that Neistat would not complete the re-port "under advice of his attorney,""' but would submitto a physical examination. Abboud also said that "if[Morrow] wanted an accident report, that he should bethe one to fill it out because he knew what happened."Morrow then had Mrs. Hall make an appointment at theoffice of the company physician for 11 a.m. that morning.The company doctor certified Neistat as able to returnto work and Neistat so advised Mrs. Hall later that after-noon. Hall informed Neistat that Morrow had given in-structions not to put him to work until he filled out the in-jury report.On the next day (December 13), thedispatcher (Cox) told Neistat the same thing when he re-ported for work at the terminal.On December 15, Morrow wrote Neistat that he wasdischarged as of December 13 "for failure .to protect[his]work shift," citing three separate occasions whenNeistat "steadfastly refused to fill out an accident-per-sonal injury report" as he was required to do under article16 of the collective agreement.E.The Grievance ProceedingOn December 16, Neistat filed a grievance under thecontractual grievance procedure, claiming he was "un-justly discharged." A grievance "hearing" was thereafterheld at St. Louis, Missouri, before a panel, composed ofthree Employer and three Union (Local 600) representa-tives at whichBusinessAgent Abboudrepresented Nei-stat and Morrow represented the Company. The trans-cript of that "hearing," as well as the testimony in thepresent hearing, establishes that the issue discussed wasRespondent's justificationfordischargingNeistatbecause of his refusal to file an "accident" or "personalinjury" report and his alleged failure "to protect his work11Art 16 provides that "Any employee involved in any accident shallimmediately report said accident and any physical injury sustainedWhenrequired by his Employer, the employee, before starting his next shift,shall make out an accident report in writing on forms furnished by the Em-ployer and shall turn in all available names and addresses of witnesses tothe accident Failure to comply with this provision shall subject such em-ployee to disciplinary action by the Employer "15The letter was written "under Article 44" which provides,inter a/ia,that an"Employer shall not discharge nor suspend any employee withoutjust cause,"that the employee shall receive"at least one warning noticeof the complaint" except if discharged for certain reasons such, asdishonesty, and that the employee may appeal the Employer's action tothe Joint City Committee, the Joint State Committee, and the Joint AreaCommittee" The Union's letter indicated that the "sole purpose in picketing is toadvise the public of the substandard wages and working conditions" of thenonunion contractor, that the picketing would be conducted in such a wayas not to interfere with deliveries,and that if Respondent was in posses-sion of information that the nonunion contractor'swages and benefitswere not substandard,to so advise the Union" As previously noted, art 20 of the collective agreement provides"The Union,as well as the members thereof,agree at all times as fully asitmay be within their power, to further the interests of the Trucking In-dustry and of the employer "18The attorney represented Neistat in a personal injury suit for$ 100,000 compensatory and punitive damages, based on the November23 "assault" on Neistat HUBER & HUBER MOTOR EXPRESS637shift,"asstated in the Company's December 15discharge letter. Speaking for Neistat, Abboud took theposition that Neistat had protected his work shift bypresenting himself for work on December 12; that he wasunder no contractual obligation to file a report because no"accident" or injury "on the job" was involved; and thatNeistat's attorney similarly advised Neistat. Morrow, onthe other hand, contended that Neistat was obligated tofilea report concerning the incident alleged to havecaused "injury," although conceding that he "wouldn'tcall it an accident"; and recited his repeated requestsand Neistat's repeated refusals to do so. Neither respon-sibility for the November 23 altercation nor the alterca-tion itself was discussed. Nor was the Neistat's allegedreport to IBEW concerning the Company's employmentof a nonunion electrical contractor raised. The panel"deadlocked," unable to agree on a decision, and referredthe matter to the next step in the grievance procedure, a"hearing' before a board at "the state level."At the "state level" hearing in Kansas City, Missouri,on January 5, the panel again consisted of three Em-ployer and and three Union (none from Local 600)representatives. The same issues and "basic facts" wereraised and considered as at the St. Louis "hearing." As atSt. Louis, there was no discussion or consideration of thefreight bill notation, the altercation, and the electricalcontractor report antedating the discharge.'" The panel"upheld" the discharge and the decision against Neistatbecame "final."20F.Conclusions1.The interrogation and reprimandsAs already noted, it is undisputed, indeed admitted,that Terminal Manager Morrow questioned Neistat as towhether he had contacted IBEW about Respondent's em-ployment of a nonunion electrical contractor on companypremises and, believing that he had, upbraided him. Mor-row also threatened to send, and sent, the Union a "warn-ing letter" for his alleged activity. In his letter ofNovember 25, Morrow threatened that "Any futurerecurrence of a similar nature will result in more disciplin-ary action, up to and including possible discharge."The issue presented is whether a report such as that at-tributed to Neistat is a protected concerted activitywithin the meaning of Section 7 of the Act. If the activityisprotected, the fact that Neistat did not actually engagein it (Neistat denied the accusation) is immaterial, so longas Respondent acted in the belief that he did. "It was theanimus and actions of the respondent which were at issuehere in determining if there was a [violation]. Proof of anunfair labor practice does not require proof of actual[concerted] activity ... once it is shown that suspected[concerted] activity was what motivated the respondent."N.L.R.B. v. Ritchie Manufacturing Company,354F.2d 90, 98 (C.A. 8). See alsoN.L.R.B. v. Link-BeltCompany,311 U.S. 584, 589-590. Nor is there any sub-stance to Respondent's contention that even if the activi-ty was protected, the right to engage in it was "contractedaway" by article 20 of the collective agreement, requiringemployees "to further the interests of ... the employer."To be effective, a waiver must be clear and unmistakableand will not readily be implied.The Timken Roller Bear-ing Company v. N.L.R.B.,325 F.2d 746,750-751 (C.A.6).Cf.N.L.R.B. v. Washington Aluminum Co.,370 U.S.9, 16-17.Section 7 of the Act secures to employees "the right to... assist labor organizations ... and to engage in otherconcerted activities for the purposes of collective bar-gaining or other mutual aid or protection." InSandpiperBuilders,152 NLRB 796, the Board held that it is pro-tected Section 7 activity for an employee of one employer(a subcontractor in that case) to contact and report to hisown union that another employer (the general contractor)was employing nonunion workers. There is no reason inprinciple why this statutory protection be withheld froman employee (such as Neistat) who purportedly made asimilar report to a union other than his own. Cf.RedwingCarriers, Inc.,137 NLRB 1545, 1546-47, affil. 325 F.2d1011 (C.A.D.C.).21 Both cases involve the fundamentalright of employees to make common cause with em-ployees of other employers. By reporting the employmentof nonunion electricians, Neistat, the Union's steward,"assure[d] himself, in case his turn ever comes, of thesupport of the one[s] whom [he was] then helping; andthe solidarity so established is `mutual aid' in the mostliteralsense, as nobody doubts."N.L.R.B. v. PeterCailler Kohler Swiss Chocolates Co., Inc.,130 F.2d 503,505-506 (C.A. 2).Iconclude that by questioning and reprimanding Nei-stat because of its belief that he was responsible for re-porting the employment of a nonunion electrical contrac-tor on company premises, Respondent interfered with,restrained, and coerced employees in violation of Section8(a)(1) of the Act.2.Thealtercation and assaultAs found,the discussion on the nonunion electricalcontractor culminated in a heated argument and emo-tional exchange between Morrow and Neistat.Morrowdirected Neistat to leave his office,but Neistat continuedto shout at Morrow.On Neistat's refusal to comply withhis direction to leave, Morrow physicially ejected him outof his office and in the process assaulted him. In issue iswhether this assault constitutes an 8(a)(1) violation.The instant case is distinguishable from cases where anemployer assaults an employee or union representativeduring and in the course of the conduct of protected con-certed activity, as, for example,during distribution ofunion literature at an employer's plant.SeeN.L.R.B. v.American ThreadCompany, 204F.2d 169, 170 (C.A. 5);N.L.R.B.v.GIBBS Corporation,and Southern Ship-building, Inc., 297F.2d 649, 651 (C.A.5).Here the as-sault took place after the conduct found unlawful (thequestioning and reprimanding concerning protected ac-tivity)was at an end.Under the circumstances,the criti-calinquiryisRespondent'smotivation,not thereasonableness or justification for the force utilized.1eAlthough in reciting the events leading to the discharge,the companyspokesman mentioned,among other things,the warning letter to Neistaton the electrical contractor,it is clear that this was neither considered nortreated as an issue before the panel.21The collective agreement provides for a further appeal to the ChicagoJoint Council in the event of deadlock at the State level.21 InRedwing,the Board held that an employee's refusal to cross apicket line at the premises of an employer not his own constituted pro-tected concerted activity as well as assistance to a labor organization,within the meaning of Sec 7 of the Act See alsoL GEverist,Inc ,142NLRB 193, 195, enforcement denied 334F 2d 312 (C A 8) 638DECISIONSOF NATIONALLABOR RELATIONS BOARDBased on the totality of the situation, I find that thesubstantial, credible evidence does not support a findingthatMorrow's assault was motivated by Neistat'ssuspected concerted activity in reporting or turning inRespondent to the Electrical Workers, nor was the as-saultso related to the concerted activity as to warrant afinding that it was unlawful under Section 8(a)(1) of theAct. Thereis nosufficient basis for concluding that Mor-row's conduct was prompted by any considerations otherthan Neistat's refusal to comply with Morrow's directionthat he leave his office. Cf.The Youngstown CartageCompany,146 NLRB 305, 306-307;De DEIGO TaxiCabs, Inc.,107 NLRB 1026, 1038;Atlanta Broadcast-ing Company,79 NLRB 626, 635. Although it may bethatMorrow used more than reasonable and necessaryforce to evict Neistat from his office, this is a matter bestleft to resolution in privatelitigationbefore another tribu-nal.3.Respondent's insistence that Neistat file an accidentor personal injury report and his discharge for refusing tofile such reportAfter the altercation and assault upon Neistat, Re-spondent repeatedly requested Neistat to file an "acci-dent" or personal injury report as a condition of his re-turning to work. Neistat refused to comply and thereuponwas discharged. The propriety of the discharge was sub-sequently processed under the contractual grievanceprocedure before two successive panels, in each casecomposed of an equal number of the Employer's and theUnion's representatives. The discharge was ultimatelyupheld, presumably on the ground that Neistat's failureto file the requested injury report was in breach of the col-lective agreement.Having found that the altercation and assault in whichNeistat sustained the claimed injury was unrelated to theconduct found unlawful, it follows that Respondent's in-sistence that Neistat fill out the "accident" or injury re-port - whether or not warranted by the collective agree-ment or unjustifiable for nondiscriminatory reasons - isnot an unfair labor practice. Nor is the discharge for Nei-stat's failure to file the report in contravention of Section8(a)(1) of the Act.CONCLUSIONS OF LAW1.By questioning Neistat as to whether he had con-tacted IBEW about a nonunion electrical contractorworking on company premises, and by reprimanding andthreatening Neistat because of its belief that he had en-gaged in such activity, Respondent interfered with,restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7, in violation of Section8(a)(1) of the Act.2.The aforesaid violations are unfair labor practicesaffecting commerce within the meaning of Section 2(6)and (7) of the Act.3.Respondent did not violate the Act by assaultingNeistat, by requiring him to file an accident or personalinjury report, and by discharging him for refusing to filesuch report.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices,I shall recommend the customary cease-and-desist order in casesof thisnature, designed to effec-tuate the policies ofthe Act.On the basis of the foregoing findings of fact and con-clusions of law and on the entire record,and pursuant toSection 10(c) of the Act, I hereby make the following:RECOMMENDED ORDERHuber & Huber Motor Express, Division of Smith'sTransfer Corporation, St. Louis, Missouri, its officers,agents, successors,and assigns, shall:1.Cease and desist from coercively questioning em-ployees about union or concerted activities,reprimandingand threatening reprisals for engaging in such activities,and in any,likeor related manner interfering with,restraining,or coercing employees in the excerise of theirrights under Section 7 of the Act.2.Post at its terminal in St.Louis,Missouri,copies ofthe attached notice marked "Appendix."22 Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.3.Notify said Regional Director, in writing, within 20days from receipt of this Decision, what steps have beentaken to comply therewith.23IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects.82 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order."23In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify saidRegional Director,inwriting,within 10 days from the date of this Order,what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of aTrial Ex-aminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelations Act,as amended,we hereby notify our em-ployees that:WE WILL NOTunlawfully question our employeesabout union or concerted activities, nor reprimand orthreaten them with reprisals for engaging in such ac-tivities.WE WILL NOTin like or related manner interferewith, restrain,or coerce employees in the excerise oftheir rights under the Act.HUBER & HUBER MOTOREXPRESS,DIVISION OFSMITH'S TRANSFER COR-PORATION(Employer)DatedBy(Representative)(Title) HUBER & HUBER MOTOR EXPRESS639This notice must remain posted for 60 consecutiveor compliance with its provisions, they may communicatedays from the date of posting and must not be altered,directlywith the Board's Regional Office, 1040 Boat-defaced, or covered by any other material.men's Bank Building, 314 North Broadway, St. Louis,If employees have any question concerning this noticeMissouri63102,Telephone622-4167.